Exhibit 10.1

 

[g94371kii001.jpg]

 

 

 

 

 

400 East Pratt Street
Suite 606
Baltimore, MD  21202

 

March 27, 2018

 

Mr. Peter Greenleaf

greenleafpeter@yahoo.com

 

Dear Peter,

 

On behalf of Cerecor Inc., a Delaware corporation (the “Company”), we are
pleased to offer you (“you” “your” or “the Employee”) employment under the terms
set forth in this agreement (the “Agreement”).

 

1.             In General. You will be employed by the Company, and your
employment hereunder shall be governed in accordance with the provisions set
forth below.  The Agreement may not be modified, altered or changed, except by
mutual agreement by you and the Company which must be documented in writing
signed by both Parties.  This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, without the need for further
agreement or consent by either you or the Company.  If the Company is acquired
during the Term, or is the non-surviving party in a merger, or sells all or
substantially all of its assets, this Agreement shall not automatically be
terminated, and the Company agrees that it will provide this Agreement to the
transferee or surviving company (“successor Company”) and require the successor
Company to assume and be bound by the provisions of this Agreement as condition
of any Change in Control as defined in Section 7.  The failure of either party
to enforce any of the provisions in this Agreement shall not be construed to be
a waiver of the right of that party to enforce any such provision.

 

2.             Position. Effective March 27, 2018 (the “Effective Date”) you
will serve as the Chief Executive Officer of the Company. As CEO, you will
report exclusively to the Company’s Board of Directors.  During the Employment
Term, you shall devote all your business time, energy and skill and your best
efforts to the performance of your duties with the Company, except that you may
continue consulting for Armistice Capital and serving on other company boards of
directors to the extent doing so does not interfere with your duties and
responsibilities to the Company either in terms of time or any conflicts of
interest. You will remain on the Company’s Board of Directors upon assuming
employment, but you will no longer serve on any Company Board committee that
require independence of its members.

 

--------------------------------------------------------------------------------


 

3.             Term.  This Agreement sets forth the terms and conditions of your
employment that shall apply commencing on the Effective Date and ending upon
termination of this Agreement by either party as described in Section 7 hereof
(such period, the “Employment Term”).

 

4.             Base Salary. The Company agrees to increase your base salary
compensation at an annual rate of not less than US $600,000, payable in
accordance with the regular payroll practices of the Company. The base salary as
increased from time to time shall constitute “Base Salary” for purposes of this
Agreement.  The Employee’s Base Salary shall be subject to annual review and may
be increased, but not decreased, from time to time; provided, however, that
notwithstanding the foregoing, the Employee’s Base Salary may be decreased in
conjunction with a reduction in base salary affecting all executive-level
employees so long as the Employee will not experience a proportional decrease
greater than that of any other executive-level employee.

 

5.             Bonus Compensation.

 

a)            Equity Grants. On the Effective Date, you will be granted three
equity awards, in compliance with Nasdaq list rules, and the terms of an
individual award agreement, as follows:

 

·                  400,000 shares of restricted Company common stock vesting in
4 equal annual increments based on continued employment, with the tax burden of
the first anniversary’s vesting to be covered by the Company;

·                  An option to purchase 500,000 shares of Company common stock
vesting 25% on the first anniversary of the Effective Date and 1/48th per month
thereafter, with an exercise price equal to market value on the date of grant;
and

·                  An option to purchase 500,000 additional shares of Company
common stock vesting 100% upon the Company’s common stock closing at or above
$12.50 per share (adjusted for any stock splits or the like) for three
consecutive days, with an exercise price equal to market value on the date of
grant.

 

During the Employment Term, you shall be eligible to receive additional
discretionary annual equity awards determined by the Board or the Compensation
Committee of the Board, in its sole discretion, provided you are employed on the
date such award. Such awards may consist of restricted stock or options to
acquire shares of Cerecor common stock, pursuant to the terms, conditions, and
restrictions of this Agreement, the Cerecor Inc. 2016 Equity Incentive Plan (the
“Plan”) or other future similar plan and the form of award agreement thereunder,
and are intended to be substantially consistent with equity awards paid to
executives of similar grade in similarly situated companies in the biotechnology
industry, subject to the results of operations and financial condition of the
Company and your level of individual performance.

 

b)            Annual Bonus. During the Employment Term, you shall be eligible to
receive an annual bonus with a target of 60% of our base salary and the
possibility of over-achievement as determined by the Board or the Compensation
Committee of the Board, in its sole discretion, provided you are employed on the
date such annual bonus is paid.  For 2018, even though you will not have worked
for

 

--------------------------------------------------------------------------------


 

the Company for the full calendar year, you shall be eligible for a full bonus,
not pro-rated for days of service.  Such bonus may consist of cash and/or if
mutually agreed grants of additional equity awards in the Company, and is
intended to be substantially consistent with bonuses paid to executives of
similar grade in similarly situated companies in the biotechnology industry,
subject to the results of operations and financial condition of the Company and
your level of individual performance.

 

6.             Employee Benefits. You shall be entitled to participate in any
employee benefit plan that the Company has adopted or may adopt, maintain or
contribute to for the benefit of its employees generally, subject to satisfying
the applicable eligibility requirements. Notwithstanding the foregoing, the
Company may modify or terminate any employee benefit plan at any time.  However,
after the Company changes or eliminates any specific benefit, the Company agrees
to provide you with an alternative benefit of the same type and similar level
that the Company provided on the Effective Date. In addition, you shall be
entitled to paid vacation in accordance with the Company’s vacation policy in
effect from time to time. Upon presentation of appropriate documentation, you
shall be reimbursed in accordance with the Company’s expense reimbursement
policy, for all reasonable business expenses incurred in connection with the
performance of your duties hereunder.

 

7.             Termination of Employment.

 

a)            Death or Disability. Your employment shall immediately terminate
on the date of your death or upon ten (10) days’ prior written notice by the
Company for Disability for which the Company cannot provide a reasonable
accommodation under the ADA (“Disability”). Upon your termination due to death
or Disability, you (or your estate or legal representative, if applicable) shall
be entitled to the Separation Benefits set forth in Section 7(f) below.

 

b)            For Cause. Your employment with the Company shall terminate
immediately upon written notice by the Company for Cause. “Cause” shall mean:
(i) your willful misconduct or gross negligence in the performance of your
duties to the Company that, if capable of cure, is not cured within thirty (30)
days of your receipt of written notice from the Company; (ii) your failure to
perform your duties to the Company or to follow the lawful directives of the
Board (other than as a result of death or a physical or mental incapacity) that,
if capable of cure, is not cured within thirty (30) days of your receipt of
written notice from the Company; (iii) your indictment for, conviction of, or
pleading of guilty or nolo contendere to, a felony or any crime involving moral
turpitude; (iv) any act of theft, fraud, malfeasance or dishonesty in connection
with the performance of your duties to the Company; or; (v) a material breach of
this Agreement or any other agreement with the Company, or a material violation
of the Company’s code of conduct or other written policy that, if capable of
cure, is not cured within thirty (30) days of your receipt of written notice
from the Company. Upon a termination for Cause, the Company shall pay to you the
Accrued Benefits.

 

c)             Without Cause. Your employment may be terminated by the Company
without Cause (other than for death or Disability) immediately upon written
notice by the Company. Upon a termination without Cause, the Company shall pay
to you the separation benefits listed in Section 7(f) below.  In addition, if
the Company or any successor in a Change in Control terminates your employment
without cause, you will not be bound by any of the post-employment restrictive
covenants in Section 9(b) below.

 

d)             By Employee; Resignation For Good Reason. Your employment shall
terminate upon your written notice to the Company of a termination for any
reason. “Good Reason” shall

 

--------------------------------------------------------------------------------


 

mean, without your written consent, (i) a material diminution in your duties,
authorities or responsibilities (other than temporarily while physically or
mentally incapacitated), or (ii) a material breach of this Agreement,
(iii) decreases your Base Salary hereunder, (iv) terminates this Agreement, or
(v) makes any unilateral change to this Agreement. You shall provide the Company
with a written notice detailing the specific circumstances alleged to constitute
Good Reason within thirty (30) days after the first occurrence of such
circumstances, and the Company shall have thirty (30) days following the receipt
of such notice to cure such alleged “Good Reason” event. If the Company does not
cure such event within the cure period, you must terminate your employment
within ten (10) days following the end of such cure period, and if you do not do
so, any claim of such circumstances as “Good Reason” will be deemed irrevocably
waived by you. Upon a termination for Good Reason, you shall be entitled to the
payments and benefits described in Section 7(c)(f) below.  In addition, if you
resign for Good Reason after meeting the conditions set forth above, you will
not be bound by any of the post-employment restrictive covenants in
Section 9(b) below.

 

e)             Change in Control.

 

In the event of a Change in Control, the Company agrees that it will require the
(successor) Company to adopt and be bound by this Agreement as a condition of
any such change.  “Change in Control” means: (i) the acquisition by any person
of beneficial ownership of 50% or more of the outstanding shares of the voting
securities of the Company ; (ii) the Company is the non-surviving party in a
merger; (iii) the Company sells all or substantially all of its assets, or
(iv) the Board of Directors of the Company, in its sole and absolute discretion,
determines that there has been a sufficient change in the share ownership or
ownership of the voting power of the Company’s voting securities to constitute a
change of effective ownership or control of the Company.  No “Change in Control”
shall be deemed to have occurred merely as the result of a refinancing by the
Company or as a result of the Company’s insolvency or the appointment of a
conservator.  In the event of a Change in Control as defined above, the
(successor) Company will pay you the applicable payments and severance benefits
listed in Section 7(f) below.

 

f)             Separation Benefits.

 

·            Without Cause, Good Reason, Death or Disability Benefits.  If the
Company terminates your employment without cause under Section 7(c) above; if
you resign for Good Reason under the conditions set forth in Section 7(d) above,
or if the Company terminates your employment due to your “Death or Disability”
under Section 7(a) above; and you (or the executor of your estate upon death or
incapacity) sign(s) and returns to the Company without revocation a release
prepared by the Company of all legally waivable claims related to or arising
from your employment with the Company and all other terms determined exclusively
by the Company, then (i) the Company shall pay you (or your estate): (i) the
Accrued Benefits; (ii) continued payment of your Base Salary as in effect
immediately prior to your termination for 18 months following such termination;
(iii) 150% of your then current target bonus; (iv) 18 months’ expedited vesting
of all time-based equity grants that would have vested within 18 months after
your last day of employment; and (v) if you timely elect and remain eligible for
continued health

 

--------------------------------------------------------------------------------


 

insurance coverage under federal COBRA law or, if applicable, state insurance
laws, the Company will pay your COBRA or state continuation health insurance
premiums until the earliest of (x) 18 months after your termination;
(y) expiration of your continuation coverage under COBRA; or (z) the date when
you are eligible for substantially equivalent health insurance; provided, that
the first payment pursuant to clauses (i)(ii) and (iii) shall be made within ten
business days after the effective date of your fully executed separation
agreement on the first payroll period after the thirtieth (30th) day following
such termination.

 

·            Change in Control Benefits.  In the event your employment is
terminated by the (successor) Company without Cause, or by you resign for Good
Reason, within 12 months of a Change in Control of the Company as defined in the
Plan, and you sign and returns to the Company without revocation a release
prepared by the Company of all legally waivable claims related to or arising
from your employment with the Company and all other terms determined exclusively
by the Company, the (successor) Company shall pay you the following: (i) the
Accrued Benefits; (ii) continued payment of your Base Salary as in effect
immediately prior to your termination for 24 months following such termination;
(iii) 200% of your then target bonus amount; (iv) immediate, expedited and full
vesting of all unvested equity grants; and (v) if you timely elect and remain
eligible for continued health insurance coverage under federal COBRA law or, if
applicable, state insurance laws, the Company will pay your COBRA or state
continuation health insurance premiums until the earliest of (x) the maximum
number of months allowed under COBRA after your termination; (y) expiration of
your continuation coverage under COBRA; or (z) the date when you are eligible
for substantially equivalent health insurance; provided, that the first payment
pursuant to clauses (ii) and (v) shall be made within ten business days after
the effective date of your fully executed separation agreement.

 

8.             Release. Any payments and benefits provided under this Agreement
beyond the Accrued Benefits shall only be payable if you execute and deliver to
the Company and do not revoke a general release of claims in favor of the
Company in a form reasonably satisfactory to the Company. Such release shall be
executed and delivered (and no longer subject to revocation, if applicable)
within sixty (60) days following termination. The Company shall deliver to you
such release within seven (7) days after termination.

 

9.             Restrictive Covenants.

 

a)            Confidentiality. You agree that you shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, either during your employment or at any time thereafter, any business
and technical information or trade secrets, nonpublic, proprietary or
confidential information, knowledge or data relating to the Company, any of its
subsidiaries, affiliated companies or businesses, which shall have been obtained
by you during the your employment by the Company (or any predecessor). The
foregoing shall not apply to information that (A) was known to the public prior
to its disclosure to you or (B) you are required to disclose by applicable law,
regulation or legal process (provided that you provide the Company with prior
notice of the contemplated disclosure and cooperate with the Company at its
expense in seeking a protective order or other appropriate protection of such
information). The terms and conditions of this Agreement shall remain strictly
confidential, and you hereby agree not to disclose the terms and conditions
hereof to any person or entity, other than immediate family members, legal
advisors or personal tax or financial advisors, or prospective future employers
solely for the purpose of disclosing the limitations on your conduct imposed by
the provisions of this Section 9.

 

--------------------------------------------------------------------------------


 

b)            Non-Compete. You acknowledge that you perform services of a unique
nature for the Company that are irreplaceable, and that your performance of such
services to a competing business will result in irreparable harm to the Company.
Accordingly, during your employment hereunder and for a period of 12 months
thereafter, you agree that you will not be employed by or render services to
(whether as an employee, consultant, independent contractor or otherwise, and
whether or not for compensation) any person, firm, corporation or other entity
engaged in competition with the Company in any area of the Company’s business in
which you had direct work related involvement while employed.  Notwithstanding
the foregoing, nothing herein shall prohibit you from being a passive owner of
not more than five percent (5%) of the equity securities of a publicly traded
corporation engaged in a business that is in competition with the Company or any
of its subsidiaries.

 

c)             Non-Solicitation; Non-Interference. (i) During your employment
with the Company and for a period of 12 months thereafter, you agree that you
shall not, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, solicit, aid or induce any customer
of the Company with which/whom you had any direct or indirect contact with while
employed by the Company (“Customer”) to purchase goods or services then sold by
the Company from another person, firm, corporation or other entity or assist or
aid any other persons or entity in identifying or soliciting any Customer.

 

(ii)            During your employment with the Company and for a period of 12
months thereafter, you agree that you shall not, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (A) solicit, aid or induce any employee, representative or agent of the
Company or any of its subsidiaries or affiliates to leave such employment or
retention or to accept employment with or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company or
directly hire or retain any such employee, or take any action to materially
assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, or (B) interfere, or aid or
induce any other person or entity in interfering, with the relationship between
the Company and any of their respective vendors, joint ventures or licensors. An
employee, representative or agent shall be deemed covered by this
Section 9(c) if such person was employed or retained during anytime within six
(6) months prior to, or after, your termination of employment.

 

d)            Inventions. (i) You acknowledge and agree that all ideas, methods,
inventions, discoveries, improvements, work products or developments
(“Inventions”), whether patentable or unpatentable, (A) that relate to your work
with the Company, made or conceived by you, solely or jointly with others,
during the Employment Term, or (B) suggested by any work that you perform in
connection with the Company, either while performing your duties with the
Company or on your own time, but only insofar as the Inventions are related to
you work as an employee or other service provider to the Company, shall belong
exclusively to the Company (or its designee), whether or not patent applications
are filed thereon. You will keep full and complete written records (the
“Records”), in the manner prescribed by the Company, of all Inventions, and will
promptly disclose all Inventions completely and in writing to the Company. The
Records shall be the sole and exclusive property of the Company, and you will
surrender them upon the termination of the Employment Term, or upon the
Company’s request. You will assign to the Company the Inventions and all patents
that may issue thereon in any and all countries, whether during or subsequent to
the Employment Term, together with the right to file, in your name or in the
name of the Company (or its designee), applications for patents and equivalent
rights (the “Applications”). You will, at any time during and subsequent to the

 

--------------------------------------------------------------------------------


 

Employment Term, make such applications, sign such papers, take all right full
oaths, and perform all acts as may be requested from time to time by the Company
with respect to the Inventions. You will also execute assignments to the Company
(or its designee) of the Applications, and give the Company and its attorneys
all reasonable assistance (including the giving of testimony) to obtain the
Inventions for its benefit.  The Company will reimburse you for any reasonable,
documented out-of-pocket expenses incurred by you as a result of the Company’s
request(s) in complying with this Section 9(f)(i), including travel, duplicating
or telephonic expenses incurred by you, but without additional compensation to
you from the Company.

 

(ii)            In addition, the Inventions will be deemed Work for Hire, as
such term is defined under the copyright laws of the United States, on behalf of
the Company and you agree that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to you. If the Inventions, or any portion thereof, are
deemed not to be Work for Hire, you hereby irrevocably convey, transfer and
assign to the Company all rights, in all media now known or hereinafter devised,
throughout the universe and in perpetuity, in and to the Inventions, including,
without limitation, all of your right, title and interest in the copyrights (and
all renewals, revivals and extensions thereof) to the Inventions, including,
without limitation, all rights of any kind or any nature now or hereafter
recognized, including without limitation, the unrestricted right to make
modifications, adaptations and revisions to the Inventions, to exploit and allow
others to exploit the Inventions and all rights to sue at law or in equity for
any infringement, or other unauthorized use or conduct in derogation of the
Inventions, known or unknown, prior to the date hereof, including, without
limitation, the right to receive all proceeds and damages therefrom. In
addition, you hereby waive any so-called “moral rights” with respect to the
Inventions. You hereby waive any and all currently existing and future monetary
rights in and to the Inventions and all patents that may issue thereon,
including, without limitation, any rights that would otherwise accrue to your
benefit by virtue of you being an employee of or other service provider to the
Company.

 

(f)            Return of Company Property. On the date of your termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), you shall return all property belonging to the Company or
its affiliates (including, but not limited to, any Company-provided laptops,
computers, cell phones, wireless electronic mail devices or other equipment, or
documents and property belonging to the Company).

 

(g)            Tolling. In the event that a Court of legal jurisdiction
rules that you violated any of the provisions of this Section 9 you acknowledge
and agree that the post-termination restrictions contained in this Section 9
shall be extended by a period equal to the period of such violation, it being
the intention of the parties hereto that the running of the applicable
post-termination restriction period shall be tolled during any period of such
violation.

 

(h)           Survival of Provisions. The obligations contained in Sections 8, 9
and 10 hereof shall survive the termination or expiration of the Employment Term
and your employment with the Company and shall be fully enforceable thereafter
unless you are released from the post-employment restrictions as provided in
Section 7 above.

 

10.           Cooperation. Upon the receipt of reasonable notice from the
Company (including outside counsel), you agree that while employed by the
Company and thereafter, you will respond and

 

--------------------------------------------------------------------------------


 

provide information with regard to matters in which you have firsthand knowledge
as a result of your employment with the Company, and will provide reasonable
assistance to the Company, its affiliates and their respective representatives
in defense of any claims that may be made against the Company or its affiliates,
and will assist the Company and its affiliates in the prosecution of any claims
that may be made by the Company or its affiliates, to the extent that such
claims may relate to the period of your employment with the Company and you have
relevant firsthand knowledge. You agree to promptly inform the Company if you
become aware of any lawsuits involving such claims that may be filed or
threatened against the Company or its affiliates. You also agree to promptly
inform the Company (to the extent that you are legally permitted to do so) if
you are asked to assist in any investigation of the Company or its affiliates
(or their actions), regardless of whether a lawsuit or other proceeding has then
been filed against the Company or its affiliates with respect to such
investigation, and shall not do so unless legally required. Upon presentation of
appropriate documentation, the Company shall pay or reimburse you for all time
you spend cooperating at an hourly rate calculated by dividing your last Base
Salary at the Company divided by 2,080 or your loss of income—whichever is
greated—plus for all reasonable out-of-pocket travel, duplicating or telephonic
expenses, incurred by you in complying with this Section 10.

 

11.           Equitable Relief and Other Remedies. You acknowledge and agree
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 8, 9 or 10 hereof would be inadequate and, in
recognition of this fact, you agree that, in the event of such a breach or
threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available.

 

12.           No Assignments. This Agreement is personal to each of the parties
hereto. Except as provided in this Section 12 no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto.  The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company.

 

13.           Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

14.           Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

15.           Governing Law; Disputes. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Maryland without regard to the choice of law principles thereof
that would result in the application of the laws of any other Jurisdiction. You
and the Company agree that any action or proceeding to enforce or arising out of
this Agreement may be commenced in Montgomery County Circuit Court in the State
of Maryland

 

16.           Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by you and such officer or director as may be designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this

 

--------------------------------------------------------------------------------


 

Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between you and the Company or any of its subsidiaries with respect to the
subject matter hereof, except that all equity grants made to you prior to the
date hereof in your capacity as a director of the Company shall remain in effect
and continue to vest according to their terms.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

 

17.           Representations. You represent and warrant to the Company that
(a) you have the legal right to enter into this Agreement and to perform all of
the obligations on your part to be performed hereunder in accordance with its
terms, and (b) you are not a party to any agreement or understanding, written or
oral, and is not subject to any restriction, which, in either case, could
prevent you from entering into this Agreement or performing all of your duties
and obligations hereunder.

 

18.          Tax Withholding. The Company may withhold from any and all amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

19.          Code Section 409A.

 

(a)           The intent of the parties is that payments and benefits under this
Agreement comply with, or be exempt from, Internal Revenue Code Section 409A and
the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. In the event any additional
tax, interest or penalty is imposed on you by Code Section 409A or any damages
for failing to comply with Code Section 409A, the Company will indemnify you for
those actual amounts.

 

(b)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered ‘‘non-qualified deferred compensation” under Code Section 409A unless
such termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a ‘termination,” ‘termination of employment” or like terms shall
mean “separation from service.” If you are deemed on the date of termination to
be a “specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment that is considered
non-qualified deferred compensation under Code Section 409A payable on account
of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of your “separation from service”, and
(B) the date of your death (the “Delay_ Period”). Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section 19
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to you in
a lump sum and any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.

 

(c)           With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement

 

--------------------------------------------------------------------------------


 

or in-kind benefits shall not be subject to liquidation or exchange for another
benefit, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, provided that the foregoing clause (ii) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Internal Revenue
Code Section 95(b) solely because such expenses are subject to a limit related
to the period the arrangement is in effect and (iii) such payments shall be made
on or before the last day of your taxable year following the taxable year in
which the expense occurred.

 

(d)            For purposes of Code Section 409A, your right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  In no event may you,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement that is considered non-qualified deferred compensation.

 

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to our outside counsel, Don
Reynolds of Wyrick Robbins Yates & Ponton LLP via email to dreynolds@wyrick.com.

 

Sincerely,

 

 

/s/ Uli Hacksell

 

 

Uli Hacksell

 

/s/ Peter Greenleaf

Chairman of the Board

 

Peter Greenleaf

 

--------------------------------------------------------------------------------